          In the United States Court of Federal Claims
                                       No. 19-1796C

                              (E-filed: December 11, 2019)

                                            )
 AMAZON WEB SERVICES, INC.,                 )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
               Defendant,                   )
                                            )
 and                                        )
                                            )
 MICROSOFT CORP.,                           )
                                            )
               Intervenor-defendant.        )
                                            )

                                          ORDER

        On December 10, 2019, defendant filed a document titled “Notice of Objection to
Certain Material Designated as Protected,” ECF No. 50. Therein, defendant asks that the
court “reject [plaintiff’s] overbroad redactions and direct that AWS refile a redacted
version of its complaint redacting only material properly warranting protection, as
reflected in the proposed redacted version that we file separately under seal.” Id. at 6.
Although it is not presented in precisely these terms, it appears to the court that defendant
would like the court to strike plaintiff’s redacted complaint, ECF No. 26, and direct the
filing of defendant’s version of the redacted complaint, ECF No. 51. In order to seek
such relief, defendant must do so by motion rather than by notice to ensure that the issues
are be fully briefed—allowing a response and a reply pursuant to the court’s rules—for
the court’s consideration.

        Accordingly, the clerk’s office is directed to STRIKE defendant’s notice of
objection, ECF No. 50, and its proposed redacted complaint, ECF No. 51. Defendant
may refile its request as a properly docketed motion if it decides to pursue the relief
articulated in its notice.
IT IS SO ORDERED.

                    s/Patricia E. Campbell-Smith
                    PATRICIA E. CAMPBELL-SMITH
                    Judge




                      2
